Matter of Priseten T. (Miatta T.) (2017 NY Slip Op 00937)





Matter of Priseten T. (Miatta T.)


2017 NY Slip Op 00937


Decided on February 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2017

Friedman, J.P., Andrias, Moskowitz, Kapnick, Kahn, JJ.


3019

[*1]In re Priseten T., A Dependent Child under Eighteen Years of Age, etc., Miatta T., Respondent-Appellant, Catholic Guardian Services, Petitioner-Respondent.


Dora M. Lassinger, East Rockaway, for appellant.
Magovern & Sclafani, Mineola (Joanna M. Roberson of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Riti P. Singh of counsel), attorney for the child.

Order, Family Court, New York County (Emily M. Olshansky, J.), entered on or about November 5, 2015, which, upon a fact-finding determination that respondent mother suffers from a mental illness within the meaning of the Social Services Law, terminated her parental rights to the subject child and committed custody and guardianship of the child to petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including the uncontroverted expert testimony of the court-appointed psychologist who testified that respondent suffers from schizophrenia, supports the determination that she is presently and for the foreseeable future unable to provide proper and adequate care for the child
and that the child would be in danger of becoming a neglected child if he were placed in the mother's care (Social Services Law § 384-b[4][c], [6][a]).
Petitioner submitted, among other things, the psychology expert's detailed report, which was prepared after an interview with the mother and a review of her mental health records (see Matter of Isis S.C. [Doreen S.], 98 AD3d 905, 905-906 [1st Dept 2012]). The expert noted respondent's schizophrenia diagnosis, her limited insight into her condition, her recurrent hospitalizations, and her inconsistent treatment (see Matter of Akiko Miami-Lyn A. [Ann Althea A.], 139 AD3d 617 [1st Dept 2016]). In addition, respondent's testimony demonstrated that she was unable to acknowledge the existence of her mental illness and did not believe that she needed medication (see Matter of Mar De Luz R. [Luz R.], 95 AD3d 423 [1st Dept 2012]).
Contrary to respondent's contention, the court did not err in declining to conduct a dispositional hearing prior to finding that termination of parental rights is in the best interest of the child (see Matter of Joyce T., 65 NY2d 39, 46 [1985]; Matter of Ashanti A., 56 AD3d 373, 373-374 [1st Dept 2008]).
We have considered respondent's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2017
CLERK